Citation Nr: 1337656	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  11-30 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a left wrist disability, to include as secondary to service-connected postoperative recurrent dislocation of the left shoulder.

2.  Entitlement to service connection for a left elbow disability, to include as secondary to service-connected postoperative recurrent dislocation of the left shoulder.

3.  Entitlement to service connection for neurological symptoms of the left arm due to, or as a manifestation of, service-connected postoperative recurrent dislocation of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1973, and from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2011.  In June 2012, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  The appeal was previously remanded in September 2013.

The Board has added a third issue, which has not been addressed separately by the RO.  However, the Veteran is seeking service connection for "nerve damage" of the left arm/hand, which he believes is due to or associated with the service-connected left shoulder condition.  As discussed below, the Veteran's arm symptoms over the years have been attributed to multiple causes, and are not limited to the elbow and wrist.  The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, even if service connection were to be ultimately denied for left wrist and elbow conditions, there still remains the question of whether there are any symptoms involving the left arm and/or hand which are, in essence, manifestations of the service-connected left shoulder condition.  In this regard, the RO has not considered there to be any separately ratable neurological manifestations; therefore, addressing the issue as one of service connection is appropriate.  Hence, the appeal has been expanded to include other neurological symptoms due to, or manifestations of, the service-connected left shoulder condition.  

The issue of entitlement to service connection for a cervical spine disability has been raised by the record (see Veteran's statement dated June 14, 2011), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, it is again necessary to remand this appeal, because the actions directed in the September 2013 remand were not substantially accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).  Specifically, the Veteran was to be afforded a VA examination to determine whether he has a left wrist disability or a left elbow disability which is related to service, or caused or aggravated by the Veteran's service-connected left shoulder disability.  

The examiner failed to address the question of whether a left wrist or elbow disability was aggravated by the service-connected left shoulder disability.  Although he stated that it was not "related" to the left shoulder disability, the section on the DBQ examination form for a "medical opinion for aggravation of a nonservice connected condition by a service connected condition" was noted to be "not applicable."  The remand had specifically directed that the opinion include whether a (non-service-connected) left wrist or elbow disability "was aggravated (made worse) by service-connected left shoulder disability."  Indeed, the September 2013 Remand was triggered, in part, to address the aggravation question.

In addition, according to the rationale, the examiner based his opinion largely on the 34 years that elapsed between the in-service injury and 2007, when the examiner stated that problems were first shown.  However, not only does this entirely disregard the lay statements concerning the symptom history, but there is medical evidence showing symptoms at an earlier date than 2007.  As early as June 1996, the Veteran was reported by a private physician as complaining of tingling and numbness from the fingers up to the shoulder in the left arm.  Although a cervical spine disc problem was noted, the Veteran also reported a history of an EMG which he said had been interpreted as showing neurological changes secondary to surgery he had undergone for a dislocated shoulder back in 1973.  

In October 2004, it was noted that the Veteran had had neck pain and bilateral arm pain from the shoulders down to his hands since June.  MRI of the cervical spine in August 2004 showed a large central disc herniation at C5-6.  In December 2004, he underwent anterior cervical discectomy and fusion at C5-6 and C6-7.  In January 2005, it was noted that he had no arm pain; however, in April 2005, he was noted to have a left shoulder impingement syndrome.  

In May 2005, the Veteran reported left arm pain from the elbow down to his 4th and 5th fingers; at this time, it was thought that the left hand symptoms were related to the left ulnar nerve.  

During 2007, the Veteran's left shoulder and arm symptoms were attributed to tardy ulnar nerve palsy, carpal tunnel syndrome, chronic left C6-7 radiculopathy, ulnar neuropathy and/or impingement syndrome.  In September 2007, he underwent decompression and anterior transposition of left ulnar nerve at the cubital tunnel, and left carpal tunnel release.  In April 2008 he underwent left shoulder surgery.  

An EMG in May 2012 revealed no evidence of bilateral radiculopathy, but there was evidence for bilateral median neuropathy at wrist and non-localizable bilateral ulnar neuropathy.  

In June 2012, he was evaluated for his cervical spine condition.  It was noted that his pertinent past history began somewhere between 2004 and 2008.  He had done reasonably well after an anterior cervical diskectomy and fusion from C5 through C7; however, in December 2011, he had fallen out of bed, and sustained a left C7 transverse process fracture.  His complaints included bilateral arm pain and tingling, worse on the left.  In September 2012, he underwent decompressive cervical laminectomy of C7 and T1, and posterior cervical fusion from C6 through T1.  When seen for follow-up in December 2012, he reported his significant neck pain and bilateral upper extremity pain and paresthesias were significantly improved, but he had residual pain in his left arm associated with paresthesias in his entire hand.  

Thus, as can be seen, the Veteran's symptomatology in the left upper extremity over the years appears to be multifactorial, whereas the examiner limited his opinion to whether the left nerve entrapment of the wrist or left ulnar nerve transposition was related to the service-connected shoulder disability.  As discussed above, the Veteran, however, is contending that "nerve damage" of his left upper extremity, with symptoms of pain, tingling, and numbness, is due to his left shoulder disability.  The examiner must address whether the other diagnosed conditions are related to service, or caused or aggravated by the service-connected left shoulder disability, as well as whether any symptoms are manifestations of the left shoulder disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Return the claims file to the examiner who examined the Veteran in September 2013 (if available; otherwise, to another physician), for a supplemental opinion.  If the examiner needs to examine the Veteran again, or obtain additional studies, these actions should be completed before the final opinion.  The examiner is asked to review the file, and provide an opinion as to whether the Veteran has a neurological disability of the left upper extremity, including the wrist and/or elbow, which is at least as likely as not (50 percent or greater probability):

*  related to an in-service injury involving the shoulder;

*  caused by the service-connected left shoulder disability; 

*  aggravated (permanently worsened) by the service-connected left shoulder condition; and/or

The examiner should also address whether there are any neurological symptoms of the left arm/hand which at least as likely as not reflect manifestations of the Veteran's left shoulder disability.  

In rendering the opinions, due consideration must be given to the lay statements of the Veteran and others.  In particular, please comment on the June 1996 medical history, reported to a private doctor, that the Veteran said an electromyogram (EMG) had been interpreted as showing neurological changes secondary to surgery he had for a dislocated shoulder back in 1973.  

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, it must be explained whether the inability to provide a more definitive opinion is the result of a need for additional information, or that the limits of current medical knowledge in providing answers to the questions have been exhausted.

2.  Then, the RO/AMC must review the examination report and ensure that it is adequate; if not, it must be returned for another supplemental opinion.  Once it is determined that the examination, with supplemental opinion(s), is adequate, adjudicate the claims for entitlement to service connection for a left elbow disability, a left wrist disability, and neurological symptoms of the left arm, in light of all evidence of record.  

3.  If the claim is denied, the Veteran and his representative should be furnished a supplemental statement of the case, and afforded an opportunity to respond, before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



